Citation Nr: 1205850	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome. 

2.  Entitlement to service connection for residuals of Bell's palsy.

3.  Entitlement to service connection for fasciculations of the lower left eyelid.  

4.  Entitlement to service connection for a chronic heart condition, claimed as bradycardia and neurogenic syncope.  

5.  Entitlement to service connection for conjunctivitis.  

6.  Entitlement to an initial evaluation in excess of 20 percent for dry eye syndrome, both eyes. 

6.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD). 

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals of status post fusion of the cervical spine C6-7. 

8.  Entitlement to an initial evaluation in excess of 10 percent for benign prostatic hypertrophy prior to April 11, 2005, and an evaluation in excess of 20 percent beginning April 11, 2005.  

9.  Entitlement to an initial evaluation in excess of 10 percent for hypertension. 

10.  Entitlement to an effective date prior to June 12, 2006, for the award of service connection for depressive disorder, not otherwise specified (NOS). 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the Phoenix RO in March 2011.  A transcript of the hearing has been associated with the claims file.  

In a September 2004 rating decision, the RO granted service connection for benign prostate hypertrophy (BPH) and assigned a 10 percent evaluation effective from February 1, 2004.  The Veteran filed a notice of disagreement (NOD) in April 2005 with the 10 percent rating assigned by the RO.  The RO then issued a second rating decision in April 2006 increasing the evaluation of BPH from 10 percent to 20 percent, effective on April 11, 2005.  Because ratings higher than 10 percent and 20 percent during each respective staged rating period are available for BPH, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for higher ratings for BPH, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

At the March 2011 Board hearing, the Veteran testified that he was "satisfied" with the rating of his service-connected dry eye syndrome, both eyes.  He did not, however, clearly indicate that it was his desire to withdraw the appeal on the issue of entitlement to an initial evaluation in excess of 20 percent for dry eye syndrome, both eyes.  Thus, the issue remains on appeal before the Board.  See 38 C.F.R. § 20.204 (2011).

In a January 2009 statement, the Veteran requested that his combined disability rating be revised to reflect a total 100 percent rating.  He explained that his total disability rating equals 170 percent, but is listed as only 90 percent.  The Board notes that he did not indicate that he was unemployable due to service-connected disabilities.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For sake of clarification, the Board points out that combined disability ratings are reached by following the method set forth in the Combined Ratings Table of 38 C.F.R. § 4.25, rather than by simply adding together each separate disability rating percentage.  

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  He did not include a waiver of initial RO consideration and adjudication.  However, this evidence is not pertinent to the claim for an earlier effective date for the award of service connection for depression.  Thus, the Board can proceed with appellate review on this issue.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issues of entitlement to an effective date prior to February 1, 2004, for the award of service connection for plantar fasciitis and gastroesophageal reflux disease (GERD), were raised by the Veteran in a January 2009 statement, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of service connection for restless leg syndrome, service connection for conjunctivitis, an increased rating for dry eye syndrome, both eyes, an increased rating for GERD, an increased rating for residuals of status post fusion of the cervical spine C6-7, an increased rating for benign prostatic hypertrophy, service connection for chronic hear disease, residuals of Bell's Palsy, and an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The RO received an informal claim of service connection for depression that was as likely as not received on April 4, 2005, but the Veteran is not shown earlier than that date, to have submitted any correspondence that may be reasonably construed as a formal claim, informal claim, or written intent to file a claim of service connection for depression when considered in the context of the other statements and information on file.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date from April 4, 2005, but not earlier, for the grant of service connection for depression, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the disposition is fully favorable to the Veteran on the claim service connection decided herein.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on those claims has been accomplished. 

The Veteran's claim for an earlier effective date for the award of service connection for depression arises from an appeal of the initial effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains all of the Veteran's service treatment records, as well as all pertinent post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available, pertinent evidence is outstanding.  Although the Board is remanding several claims for additional evidentiary development, the record shows that there is no outstanding evidence pertinent to the Veteran's claim for an earlier effective date that is decided below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Earlier Effective Date

The Veteran contends that an effective date earlier than June 12, 2006, is warranted for the award of service connection for depression, NOS.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

In making a determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and any lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  (holding that any other result would vitiate the rule of finality).  

In the instant case, the Veteran wrote in a January 2009 statement that service connection should be awarded from September 2004, because depression was diagnosed that month.  

The Board notes that the claims file shows that the Veteran filed an initial claim of service connection in November 2003.  He listed thirty-one medical conditions in this claim for which he was seeking service connection.  However, he did not list, and there is no indication, that he was seeking service connection for a psychiatric disorder, even upon a liberal reading of the November 2003 claim.  

Similarly, the Veteran underwent four VA examinations in December 2003 in connection with his November 2003 claim, but none of the four VA examination reports include any indication of psychiatric symptoms or a diagnosis.  

In April 2005, the Veteran filed a statement asking for reconsideration of the September 2004 RO rating decision.  With the statement he included approximately 50 pages of medical records.  Neither the April 2005 statement nor the attached medical records refer to symptoms, complaints, or treatment for a psychiatric condition.  

Yet, the claims file also contains a contemporaneous statement from the Veteran dated March 23, 2005.  In the statement, the Veteran wrote that he was treated for depression "after my initial VA physical."  He also wrote that he was "requesting that a service connection be given."  

The Board finds that this statement constitutes an informal claim of service connection for a psychiatric disorder as described under 38 C.F.R. § 3.155(a).  Thereafter, the RO did not forward an application form to the Veteran.  See 38 C.F.R. § 3.155(a) (Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.).

The Board notes that the Veteran's March 23, 2005 statement was not date-stamped by the RO.  Therefore, the Board is uncertain as to the date it was received by VA.  See 38 C.F.R. § 3.400(b)(2).  Nonetheless, the Board finds persuasive that the March 23, 2005 statement includes a verifying stamp from a veteran's service organization, which is dated April 4, 2005.  Furthermore, an April 2006 RO rating decision (not addressing the claimed psychiatric disorder) identifies a "statement in support of claim received April 4, 2005."  Thus, the Board finds that it is as likely as not that the Veteran's March 23, 2005 informal claim was received by the RO on April 4, 2005.  

However, an earlier effective date is not warranted on this basis alone.  Rather, the Board reiterates, an effective date is assigned as of the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(b)(2). 

With regard to the issue of when entitlement arose, the Veteran's March 23, 2005 statement alone does not support a grant of service connection for depression.  Importantly, the Veteran wrote that he was treated for depression after his initial VA physical, which was performed in December 2003.  The Board notes, for sake of reference, that the December 2003 VA examination was performed prior to the Veteran's January 2004 retirement from service.  However, he did not make clear that this treatment was prior to his retirement from service.  

Rather, it was not until July 27, 2005, when his service representative filed supporting evidence on behalf of the claim.  This evidence included a pharmacy print-out showing a prescription for Zoloft on January 1, 2004.  The Veteran himself wrote in an accompanying statement that he was seeking copies of his mental health records during service.  He also noted that the pharmacy print-out clearly documented his use of Zoloft.  The Board notes that the January 1, 2004 prescription for Zoloft would have been prior to the Veteran's January 2004 retirement from service.  

This evidence, thus, includes the Veteran's own statement that he was treated for depression during service and a prescription received during service for Zoloft.  However, this evidence does not indicate that his depression continued after service.  Thus, entitlement to service connection did not arise at this time.  See .  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Davidson, 581 F.3d at 1316; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.).

The RO then received additional pertinent evidence from the Veteran on April 7, 2006.  This evidence included a statement from a psychiatrist who wrote that he had treated the Veteran for major depressive disorder, recurrent, during the Veteran's service beginning from November 2003 and continuing until the Veteran's retirement.  This evidence also included post-service medical records showing further treatment for complaints of depression.  Of note, an undated treatment record documents that the Veteran had been treated for depression "in past 2 1/2 years ago [sic], starting to come back 6-8 months, on Zoloft before."  (For sake of reference, the Board notes that this treatment record, although  undated, appears in chronological order amongst a May 2005 treatment note (regarding hypertension) and a November 2005 treatment note (following up on depression).  

This evidence, received on April 7, 2006, is consistent with the remaining evidence of record showing recurrent depression since the Veteran's service separation.  Thus, the "facts found" show that the Veteran's depression first manifested after service between approximately October 2004 to November 2004 (which is consistent with a timeframe of six to eight months prior to May 2005), and was recurrent thereafter.  Thus, entitlement arose prior to the Veteran's April 2005 informal claim.  

For these reasons, the later of the date of receipt of the claim or the date entitlement arose, is the April 4, 2005 informal claim.  See 38 C.F.R. § 3.400(b)(2).  Accordingly, an earlier effective date for the award of service connection is warranted as of this date.  

An effective date earlier than April 4, 2005, is not otherwise warranted.  

In particular, the Veteran testified at his March 2011 Board hearing that he filed his initial claim in August 2003, which was prior to his service retirement in February 2004.  As explained in more detail herein above, the claims file shows that the Veteran did, in fact, file an original claim of service connection prior to his service separation.  However, as discussed, he did not file a formal or informal claim of service connection for a psychiatric disorder until April 4, 2005.  The Board recognizes that it may have been his intention to file for service connection for depression prior to that time.  However, his statements and correspondence do not reflect this intention.  See Clemons, 23 Vet. App. at 5. (VA "has no duty to read the mind of a claimant").

For sake of completeness, the Board also notes that an effective date for the award of service connection may be assigned as of the day following a veteran's separation from active service or date entitlement arose, but only if a claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Here, as discussed, an informal claim was not received until April 2005, which was greater than one year after his January 2004 retirement from service.  

Finally, although VA and private treatment records may, under limited circumstances, constitute informal claims for benefits, those circumstances are limited to situations in which service connection has already been granted.  38 C.F.R. § 3.157.  Here, service connection had not been granted at the time of the private treatment after service .  In any event, in the case of private treatment records, it is the date they are received by VA that will be accepted as the date of receipt of an informal claim.  Here, all private treatment records, as indicated, were not received until after April 2005.  Thus, an earlier effective date is not warranted on this basis.  See 38 C.F.R. § 3.157.  

In light of the foregoing, the Board finds ,by extending the benefit of the doubt to the Veteran, that an effective date of April 4, 2005, but not earlier, is assignable for the grant of service connection for the depression.


ORDER

An earlier effective date of April 4, 2005, but not earlier, for the award of service connection for depression, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

Upon review, the Board finds that further development is necessary on the claims of  service connection for restless leg syndrome, service connection for conjunctivitis, an increased rating for dry eye syndrome, both eyes, an increased rating for GERD, an increased rating for residuals of status post fusion of the cervical spine C6-7, an increased rating for benign prostatic hypertrophy, an increased rating for hypertension, service connection for a heart disability, and service connection for residuals of Bell's Palsy.  

As an initial matter, the Board notes that the issues involving (1) service connection for conjunctivitis, (2) a higher evaluation for benign prostatic hypertrophy, and (3) a higher initial evaluation for hypertension, were originally adjudicated in the September 2004 rating decision on appeal.  The Veteran filed a notice of disagreement (NOD) in April 2005 disagreeing with the RO's determination on these issues, which placed these issues into appellate status.  38 C.F.R. § 20.200; Percy v. Shinseki,  23 Vet. App. 37, 45 (2009).  Thereafter, the RO issued a second rating decision in April 2006 re-adjudicating the issues, rather than a statement of the case (SOC).  Under these circumstances, the Board must remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the remaining claims, remand is necessary to attempt obtain pertinent private treatment records that are outstanding.  

With particular regard to the increased rating claims, the Veteran testified at this March 2011 Board hearing that he has treatment exclusively with his private treatment providers (i.e., he was not treated at VA).  After the Board hearing, he submitted additional private medical records reflecting on the severity of his service-connected symptomatology.  The Board finds, however ,that remand is necessary to provide the Veteran with a further opportunity to submit additional private treatment records pertinent to these claims.  This is necessary as the Veteran indicated at his March 2011 Board hearing that he was not willing to undergo new VA examinations in connection with these claims, and it is the present level of disability that is now of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Regarding the claim of service connection for restless leg syndrome, the Board acknowledges the Veteran's March 2011 Board hearing testimony indicating that he has had ongoing symptomatology since his service.  He also indicated that past sleep studies have shown periodic limb movement disorder.  In fact, his STRs show a May 2003 sleep study showing an assessment of findings consistent with possible snoring and periodic limb movements of sleep.  However, the most recent evidence of record consists of private treatment records from May 2008, which show that the Veteran's "PLM index" was  less than the criteria for a diagnosis of periodic limb movement disorder.  Further testing was indicated in this regard, but no additional treatment records are associated with the claims file to demonstrate whether further testing was completed.  Thus, the evidence is in conflict regarding whether a diagnosis of restless leg syndrome is established   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Also, it is not clear from the evidence of record whether the Veteran has a documented heart disorder and/or residuals of Bell's Palsy.  He has been shown to have risk factors of heart disease, but service connection is not granted for risk factors.  Specific nerves that might be a residual of Bell's palsy have not been identified.

,Accordingly, the case is REMANDED for the following action:

1. The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of entitlement to service connection for conjunctivitis, a higher initial evaluation for benign prostatic hypertrophy, and a higher initial evaluation for hypertension.  The SOC must include (a) a summary of the evidence in the case relating to issues with he has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  Also, the Veteran should be afforded an appropriate time period to respond.  

2.  The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims of service connection for restless leg syndrome, a chronic heart disorder, residuals of Bell's Palsy, an increased rating for dry eye syndrome, both eyes, an increased rating for GERD, and an increased rating for residuals of status post fusion of the cervical spine C6-7.   

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent private treatment records identified by the Veteran, if not already associated with the claims file.  
All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The Veteran should be accorded an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any heart disorder now present.  The claims file should be reviewed by the examiner and all necessary tests should be conducted.  The examiner should state whether it is at least as likely as not that any current heart disorder is related to the Veteran's active service.  If he or she cannot say without resort to speculation, he or she should explain why.  The complete rationale for any opinion should be provided.

5.  The Veteran should also be accorded an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any current residuals of Bell's Palsy.  Any necessary tests should be accomplished.  Specific nerves involved should be identified.  The examiner should then state whether it is at least as likely as not that any current disability is related to the Veteran's active service.  If he or she cannot say without resort to speculation, he or she should explain why.

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran should be apprised as to the importance of appearing for and cooperating with any examination scheduled and of the consequences for not appearing and cooperating.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O' BRIEN  
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


